16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Glendale MORE, Jr., Appellant,v.STATE of Iowa, Appellee.
No. 93-2947.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 11, 1994.Filed:  January 24, 1994.

Before BOWMAN, Circuit Judge, BRIGHT and ROSS, Senior Circuit Judges.
PER CURIAM.


1
Glendale More was convicted of first-degree murder in Scott County, Iowa, in 1984.  He filed a petition for a writ of habeas corpus, 28 U.S.C. Sec. 2254 (1988), which the District Court1 denied on the merits.  More appeals, arguing that he was denied his Sixth Amendment right to confront a witness against him because he was not permitted to cross-examine a key government witness about that witness's juvenile record, and that his counsel was ineffective for failing to raise the issue on direct appeal.


2
We hold that More is precluded from raising these issues in a federal habeas claim, as he failed to raise any claims in a state post-conviction proceeding.  More admits he cannot demonstrate the necessary cause and prejudice to overcome the procedural bar.


3
We conclude that an opinion in this case would be of no precedential value.  The judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa